


110 HRES 640 EH: Honoring the sacrifices and commitments of

U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 640
		In the House of Representatives, U.
		  S.,
		
			October 1, 2007
		
		RESOLUTION
		Honoring the sacrifices and commitments of
		  the men, women, and families of the United States Transportation Command, and
		  for other purposes.
	
	
		Whereas the passage of the Goldwater-Nichols Department of
			 Defense Reorganization Act of 1986 (Public Law 99–433) revoked the law
			 prohibiting consolidation of military transportation functions, and President
			 Reagan subsequently ordered the establishment of a United States Transportation
			 Command;
		Whereas October 1, 2007, marks the 20th anniversary of the
			 activation of the Transportation Command at Scott Air Force Base,
			 Illinois;
		Whereas the Transportation Command is comprised of the Air
			 Mobility Command at Scott Air Force Base, Illinois, the Military Sealift
			 Command at Washington, DC, and the Military Surface Deployment and Distribution
			 Command at Scott Air Force Base, Illinois;
		Whereas the mission of Transportation Command is to
			 provide air, land, and sea transportation for the Department of Defense, both
			 in times of peace and war;
		Whereas Operation Desert Shield and Operation Desert Storm
			 first demonstrated the fully operational capability of the Transportation
			 Command with the movement of approximately 504,000 passengers, 3,700,000 tons
			 of dry cargo, and 6,100,000 tons of petroleum products in 7 months;
		Whereas the Transportation Command has continued to serve
			 the Nation during many contingency and peacekeeping operations around the
			 world, including United Nations operations in Iraq, Rwanda, and Somalia, as
			 well as North Atlantic Treaty Organization operations in Serbia and
			 Kosovo;
		Whereas the Transportation Command has supported many
			 humanitarian relief operations transporting relief supplies to victims of
			 foreign and domestic natural disasters;
		Whereas after terrorist attacks killed nearly 3,000 people
			 and wounded thousands on September 11, 2001, the Transportation Command became
			 a vital asset in the global war on terrorism, supporting members of the Armed
			 Forces in Operation Enduring Freedom in Afghanistan, in Operation Iraqi
			 Freedom, and around the world;
		Whereas from October 2001 to September 2007, the
			 Transportation Command, its components, and its national partners have
			 transported approximately 4,000,000 passengers, 9,000,000 short tons of cargo,
			 and over 4,000,000,000 gallons of fuel in support of the global war on
			 terrorism; and
		Whereas the 2005 quadrennial defense review recognized the
			 importance of joint mobility and the critical role that it plays in global
			 power projection: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the
			 sacrifices and commitment of the approximately 155,000 men and women who
			 comprise the United States Transportation Command, including active and reserve
			 components, civilian employees, and contractors;
			(2)honors the
			 families of the United States Transportation Command and their sacrifices while
			 their loved ones are deployed around the world;
			(3)owes the men, women, and families of the
			 Transportation Command a debt of gratitude; and
			(4)honors the
			 achievements of the Transportation Command during the global war on
			 terrorism.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
